        Case 7:16-cr-00832-KMK Document 270 Filed 08/02/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,


        v.                                                  Case No. 16-CR-832 (KMK)

                                                                      ORDER
NICHOLAS TARTAGLIONE,
                                  Defendant.



KENNETH M. KARAS, United States District Judge:

       Please take notice that the above captioned action has been scheduled for a status

conference before the Honorable Kenneth M. Karas, United States District Judge, on

Wednesday, September 22, 2021 at 11:00 A.M.

SO ORDERED.

DATED:        August 2, 2021
              White Plains, New York
                                                    ____________________________________
                                                    KENNETH M. KARAS
                                                    UNITED STATES DISTRICT JUDGE
